Citation Nr: 0209846	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-23 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for optic atrophy of the 
right eye, claimed as secondary to service-connected 
hypertensive vascular disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1939 to June 
1942.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  

In February 2001 the Board remanded this case for additional 
development.  

The Board has recharacterized the issue as set forth above.  
The issue on appeal concerns a central retinal occlusion 
disability.  This has been specifically documented as 
impacting the right eye.  It has not been specifically 
documented in the left eye.  Therefore, the issue has been 
recharacterized in order to clarify which eye the retinal 
occlusion involved.  Because this disability has most 
recently been characterized as optic atrophy, the Board has 
framed the issue as above.  This recharacterization does not 
prejudice the veteran because the disability being 
adjudicated is the same as the disability that has been 
adjudicated during the pendency of the appeal.  Bernard v. 
Brown, 4 Vet.App. 384, 392-94 (1993).

The Board also noted that while the record documents multiple 
impairments of the eyes since his discharge from service, the 
veteran has not indicated that he has claimed any of the 
other eye conditions documented in the post-service record 
beyond the central retinal occlusion disability.  

In fact, his allegations have specifically centered upon his 
claim for service connection of a central retinal occlusion 
of the right eye (see the August 1999 notice of disagreement 
as well as the November 1999 substantive appeal).  See 
Brannon v. West, 12 Vet. App. 32 (1998) (holding that the 
Board is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by an 
appellant); see also Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995) (holding that, while the Board must interpret an 
veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the veteran).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence demonstrates that the veteran's 
optic atrophy of the right eye was not shown during service 
and is not causally related to or otherwise aggravated by the 
veteran's service-connected hypertensive vascular disease.  


CONCLUSION OF LAW

Optic atrophy of the right eye was not incurred or aggravated 
by active service, nor proximately due to, the result of, or 
aggravated by service-connected hypertensive vascular 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002), 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not document a diagnosis of an eye 
impairment.  Vision was 20/20 in both eyes on enlistment 
examination with normal eye conditions noted.  The eyes were 
described as normal on examination in February 1942.

Post-service medical records document hypertensive vascular 
disease on VA examinations in March 1947 and January 1967 
(service connection was granted for this disorder in April 
1947).  During the January 1967 VA examination it was noted 
that the hypertension was not under treatment.  

Private medical records document that the veteran was first 
seen in May 1989 complaining of night glare with driving.  
Visual acuity in the right eye was a poor 20/40 with 20/20 
correctable vision in the left eye.  Dilate examination 
revealed early nuclear sclerotic changes in both eyes and a 
distinct subcapsular cataract in the right eye.  

Cataract extraction was performed on the right eye in 
September 1989.  The surgery was routine; however, follow-up 
examination revealed prominent macular edema.  It was opined 
that this was indicative of central retinal artery occlusion.  

It was thought that possible causes of the occlusion included 
an embolus of the internal carotid artery or an embolus from 
a vegetative cardiac valve lesion.  It was also discussed 
that there were various things which could affect arterial 
circulation such as a large and acute increase in intraocular 
pressure, and a drop in blood pressure to the point where a 
normal intraocular pressure and a susceptible nerve 
circulation might cause a temporary retinal arterial 
occlusion.  The right eye was also found to have 
pseudophakos.  No diagnosis pertaining to the left eye was 
documented.  

Records from Dr. LVB document treatment between February 1991 
and January 1998 for, in pertinent part, pseudophakia, optic 
atrophy, macular drusen of the right eye, and hypertension.  
No specific blood pressure readings were documented.  

In February 1998 the veteran submitted a claim for loss of 
vision as secondary to his hypertension.  

On VA heart examination in May 1998 three blood pressure 
readings were taken.  The first was 160/80.  The second, 
taken fifteen minutes later was 170/80.  The third, taken one 
hour later, was 150/78.  The diagnosis was hypertensive 
vascular disease, found.  

On VA eye examination in July 1998 the veteran was found to 
have, in pertinent part, optic atrophy of the right eye, 
etiology unknown, possible old central artery occlusion.  

VA outpatient treatment records document intermittent 
evaluation of the veteran's eyes.  During a March 2001 
evaluation the veteran was found to have, in pertinent part, 
optic neuropathy of the right eye of unknown etiology.  In 
May 2001 it was noted that the veteran was legally blind in 
his right eye.  The veteran reported during the appointment 
that the blindness occurred following cataract surgery and 
claimed that there was a connection between this problem and 
his hypertensive vascular disease.  The physician did not 
offer an opinion on this issue.  

In August 2001 a VA eye examination was conducted.  The 
veteran again contended that his vision loss in the right eye 
was due to hypertension.  Upon physical examination the 
examiner diagnosed optic atrophy and moderate cuffing "that 
happened eleven years ago, by history."  

The examiner opined that this disability was from 
nonautoritic interior ischemic optic neuropathy, or glaucoma, 
or both.  The examiner opined that if the veteran's blood 
pressure was under good control 10 to 15 years ago then the 
cause of this disability was "most likely not from 
hypertension."  The examiner also diagnosed, in pertinent 
part, mild ocular hypertension, pseudophakia of the right 
eye, and mild age-related macula degeneration in both eyes.  

In October 2001 the August 2001 VA examiner provided an 
addendum in which he specifically noted that he had reviewed 
the veteran's file and provided specific answers posed by the 
Board's February 2001 remand.  

The VA examiner concluded that the veteran's current eye 
disability was legal blindness/optic atrophy in the right 
eye.  He concluded that it was not at least as likely as not 
that the current eye disability was incurred during the 
veteran's military service, as the service medical records 
showed no documentation of eye diseases or pathology while he 
was on active duty.  

The VA examiner specifically addressed the question of 
whether the right eye disability was proximately due to or 
was aggravated by the hypertensive vascular disease.  
Specifically noting this question, the examiner found no 
relationship between the current optic atrophy and the 
hypertensive vascular disease.  While noting that there was 
no information on the veteran's blood pressure at the time of 
the incurrence of the disability in the mid-1980s, the 
examiner noted that the veteran's left eye did not have any 
stigmata of hypertensive pressure or hypertensive vascular 
disease, and opined that this suggested that the veteran's 
high blood pressure was fairly well-controlled up to 2001.  

In March 2002 the veteran challenged the August 2001 VA 
examiner's conclusion that the vision loss was not the result 
of hypertension.  He contended that the examiner failed to 
stated what the cause of his loss of vision was.  He 
contended that a competent vascular specialist should be 
asked about the relationship of his hypertensive vascular 
disease to his optic atrophy and consequent vision loss.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the veteran will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2002)).  


With respect to claims to reopen, the new duty to assist law 
shall not be construed to require the reopening of a claim 
that has been disallowed except when new and material 
evidence is presented pursuant to 38 U.S.C.A. § 5108.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(f)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants trying to reopen claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. April 24, 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the duty to notify has been satisfied as 
the veteran has been provided with notice of what is required 
to substantiate his claim.  In particular, the October 1999 
Statement of the Case (SOC) and the October 2001 Supplemental 
Statement of the Case (SSOC) provided the veteran with notice 
of the laws pertaining to service connection and secondary 
service connection.  He was provided with notice of the VCAA 
in the February 2002 SSOC.  

A specific VCAA notice was also sent in March 2001.  This 
notice advised the veteran to submit additional evidence in 
support of his claim.  It advised him that he could submit it 
himself or sufficiently identify such evidence and complete a 
VA Form 21-4142 so that VA could obtain it for him.  Such 
notice sufficiently placed the veteran of what evidence could 
be obtained by whom and advised him of his responsibilities 
if he wanted such evidence to be obtained by VA.  See 
Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  

Specifically, service medical records have been obtained.  
The veteran identified treatment at the El Paso VA Medical 
Center (VAMC) and these records have been obtained.  Private 
medical records have been submitted by the veteran himself.  
He has not authorized the release of such records.  
38 U.S.C.A. § 5103A(b) (West Supp. 2002); see also 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  

Finally, there is ample medical evidence of record for a 
determination to be made with respect to both the service 
connection and increased rating claims.  There is a VA 
examination from August 2001 and an October 2001 addendum 
that specifically addressed the etiology of the veteran's 
right eye optic atrophy on a direct and secondary basis.  In 
addition, it specifically answered the questions posed by the 
Board's February 2001 remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In this regard, the RO complied with the remainder of the 
Board's February 2001 remand by requesting the veteran to 
submit or identify additional evidence in support of his 
claim and by providing notice of the VCAA.  Id.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  



Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for optic 
atrophy of the right eye, claimed as secondary to 
hypertensive vascular disease.  




A preponderance of the evidence establishes that the current 
right eye disability was not incurred during military 
service.  Service medical records document no diagnosis of a 
right eye disability, and the August 2001 VA examiner 
concluded in an October 2001 addendum that the veteran's 
current right eye disability was not incurred during his 
military service.  Hickson, supra.  

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's current and any alleged continuity of 
symptomatology.  

In fact, the veteran has not made such an allegation.  His 
primary contention is that the right eye disability is 
secondary to his service-connected hypertensive vascular 
disease.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

As noted above, the veteran contends that his optic atrophy 
or loss of vision in the right eye resulted from his service-
connected hypertensive vascular disease.  However, there is 
no competent medical evidence establishing that this right 
eye disability resulted from or was aggravated by the 
hypertensive vascular disease.  In fact, the only competent 
evidence is against his claim.  

In October 2001 the August 2001 VA examiner specifically 
noted the question of whether the veteran's right eye 
disability was either proximately due to or aggravated by his 
hypertensive vascular disease, and found no evidence of such 
a relationship.  

To the contrary, the examiner found that the lack of stigmata 
of hypertensive retinopathy in the left eye suggested that 
the hypertensive vascular disease was well controlled up to 
2001.  

Such findings are competent evidence against the veteran's 
claim that his right eye disability resulted from his 
hypertensive vascular disease, either proximately or through 
aggravation.  See 38 C.F.R. §§ 3.306, 3.310; Allen, supra.  

The veteran's own opinions and statements linking his optic 
atrophy/loss of vision of the right eye are not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

In addition, while the veteran has asserted that the August 
2001 VA examiner's opinion was inadequate he has offered no 
specific reason as to why it was inadequate, other than 
contending that the examiner's failure to identify the cause 
of the disability rendered his opinion inadequate.  The Board 
disagrees.  

The August 2001 VA examiner offered an opinion regarding the 
pertinent issue in this case: whether the disability is 
related to service or secondary to his hypertensive vascular 
disease.  Outside of the above question, the etiology of the 
right eye disability becomes irrelevant in this case, 
particularly where the examiner concluded that it is not 
related to service or secondary to hypertensive vascular 
disease.  

In light of the above, the Board finds that the veteran's 
claim of service connection for optic atrophy of the right 
eye, claimed as secondary to hypertensive vascular disease, 
must be denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for optic atrophy of the right eye, 
claimed as secondary to hypertensive vascular disease.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for optic atrophy of the 
right eye, claimed as secondary to hypertensive vascular 
disease, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

